Citation Nr: 0832428	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability claimed as the result of herbicide exposure.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
RO in Portland, Oregon, which, in pertinent part, denied 
service connection for a prostate disability and a bilateral 
hip disability.  

The veteran testified before the undersigned at a June 2005 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded this case in May 2006.  It returns now for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's prostate disability (diagnosed as benign 
prostatic hypertrophy) is not the result of service to 
include herbicide exposure or any remote incident thereof.  

2.  The veteran's bilateral hip disability (diagnosed as 
bilateral hip trochanteric bursitis) is not the result of 
service or any remote incident thereof.  

CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).
2.  The veteran's bilateral hip disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Letters dated in September 2003 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
2003 and 2006, he was provided years to respond with 
additional argument and evidence and the claim was 
readjudicated and a statement of the case and an additional 
supplemental statement of the case (SSOC) were provided to 
the veteran in 2004 and 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board remanded these claims in part to provide the 
veteran an opportunity to have examinations in connection 
with these claims.  The veteran was scheduled repeatedly by 
the Medical Center for his examinations in November 2006.  
The Medical Center reported that the veteran had failed to 
report for rescheduled exams on two occasions and cancelled 
on two other occasions.  The "duty to assist" the veteran 
in the development of facts pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board concludes that the Medical Center has made 
reasonable attempts to provide the examinations in question 
and that the veteran has lost his opportunity to develop 
these claims.  When a claimant of VA benefits fails to appear 
for a scheduled VA medical examination in a service 
connection case, the claim would be decided based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a prostate disability as the 
result of inservice herbicide exposure and a bilateral hip 
disability as a result of an accident.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
or 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The 
veteran's service personnel records indicate that he served 
in Vietnam from October 1969 to October 1970.  There is no 
evidence to show that he was not exposed.  The veteran is 
presumed to have been exposed to herbicides.  See id.

Diseases that are related to herbicide exposure include 
chloracne or other acneform diseases consistent with 
chloracne, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  

The Board notes that the veteran has not been diagnosed with 
any of these disabilities.  The veteran's VA treatment 
records reflect diagnoses of benign prostate hypertrophy and 
bilateral hip trochanteric bursitis.  The veteran's prostate 
hypertrophy was diagnosed by x-ray in May 2001.  A followup 
pelvic x-ray in March 2005 does not note additional change.  
The veteran testified and his representative argued, before 
the undersigned that VA doctors had wanted to remove the 
veteran's prostate as precancerous; however, this is not 
shown in the veteran's medical records.  Furthermore, 
precancerous changes are not included in the presumption.  As 
such, presumptive service connection is not available.  See 
id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted, the veteran has diagnoses of benign prostate 
hypertrophy and bilateral hip trochanteric bursitis.  The 
first element is satisfied.  See id.  

The veteran has identified no complaints, treatment or 
diagnosis of a prostate disability during service.  He offers 
no argument as to how he might have this disability apart 
from as the result of herbicide exposure.  The Board has 
reviewed the veteran's service treatment records and can find 
no reference to a prostate disorder.  The veteran was not 
diagnosed with benign prostatic hypertrophy for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  The Board 
finds that the preponderance of the evidence shows that the 
veteran's prostate disability was not incurred in or 
aggravated by active service.  Service connection is not 
warranted.  See Hickson, supra.  

The veteran has alleged that, during service in Vietnam, he 
was involved in an accident which led to his bilateral hip 
disability.  He claims that he was helping take a pallet off 
of a helicopter for an emergency lift, when he was pinned 
between the pallet and a forklift.  In testimony before the 
undersigned, the veteran claimed that he believed that his 
hip disability was related to his back disability.  The Board 
denied the veteran's back claim in May 2006, rendering 
secondary service connection moot.  See 38 C.F.R. 
§§ 3.303(c), 3.310 (2007).  

The Board remanded this claim in May 2006 in order to have an 
examination and opinion offered.  The veteran's medical 
records showed that in the early 1990's, he suffered from 
shooting pains and neurological complications resulting from 
his back disability.  He was diagnosed with a congenital 
spine defect, partial sacralization of the L5 vertebra.  
Following laminectomies, the veteran's neurological 
complications resolved.  The Board, in an abundance of 
caution, wanted clarification as to the cause of the 
veteran's hip disability, specifically whether it was part of 
the symptoms associated with the veteran's congenital spine 
defect.  The veteran failed to appear for the examination 
without cause.  The Board must proceed based on the evidence 
of record.  See 38 C.F.R. § 3.655.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms or 
that he was in a pallet loading accident.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has reviewed the veteran's service treatment 
records and can find no treatment for a hip disability of any 
kind.  The veteran did not seek treatment, as he testified, 
he was in the field and could not.  By the time of his 
separation in October 1970, there is no evidence that the 
veteran had a hip disability of any kind.  The veteran was 
not diagnosed with bilateral hip bursitis until decades after 
his separation from service.  The veteran's statements that 
he believes that his hip disability is the result of service 
is too attenuated for the Board to lend it credence.  The 
lack of a disability at separation and the decades between 
the alleged accident and initial diagnosis leads the Board to 
find that the preponderance of the evidence is against a 
relationship between service and a bilateral hip disability.  
Service connection must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for a prostate disability 
claimed as the result of herbicide exposure is denied.

Entitlement to service connection for a bilateral hip 
disability claimed as the result of herbicide exposure is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


